DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a task based quest game without significantly more. 
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293-94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’- i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention. Claims 1 – 9 and 11 are directed to a non-transitory computer readable medium, claim 10 is directed to a system for quest game, which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. More particularly, representative claim 1 recites the following (with emphasis):
Claim 1:  A non-transitory computer-readable medium storing a video game processing program for causing a server to perform functions comprising:
controlling a character during progress of a video game;
selecting a combination of objects in accordance with a progress status of the video game, the combination of objects being to be used for satisfying a predetermined in-game condition in the video game; and 
causing the character to use the combination of the objects in order to satisfy the in-game condition.

The bolded portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claims 10 and 11.  It is clear that the inventive concept here of a task-based quest game. Dependent claims 2 – 9 further define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea.  
The abstract idea may be viewed, for example, as:
a method of organizing human activities (e.g., controlling a character, selecting game object to use for task and determining the task is completed by the player) similar to those of In re Smith, In re Marco Guldenaar, Bilski v. Kappos and Alice Corp. v. CLS Bank.
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity. More particularly, the claimed invention encompasses rules for a game that is played by at least one human player. Such features are a form of organizing human activities, and the rules themselves may be carried out as mental processes in the mind or with the aid of pen and paper. Courts have found that such game rules are comparable to other abstract ideas. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways. Similarly, the abstract idea does not improve the functioning of these physical elements. The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)-(c), (e)-(h). Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. The claims encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: server, communication network, a computer to carry out the abstract idea. Such features are well-understood, routine and conventional computers and smartphones described at a high level of generality. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._(2014).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guthridge et al. (US Pub. No. 2013/0288757 A1).
As per claim 1, Guthridge et al. discloses storing a video game processing program for causing a server to perform functions (see [0032]) comprising: controlling a character during progress of a video game (controlling character in quest game, see Fig. 2 and [0040]): selecting a combination of objects in accordance with a progress status of the video game (the character is given task to complete to progress in the quest game, the character can go into their inventory of items and assets to complete the task, see Fig. 2 and 3, [0044]-[0045]), the combination of objects being to be used for satisfying a predetermined in-game condition in the video game; and causing the character to use the combination of the objects in order to satisfy the in-game condition (see [0044]). 
As per claim 2, Guthridge et al. discloses selecting the combination of objects includes selecting the combination of objects based on information indicating a property set to each of the objects as property information (see [0044] – [0045], [0050] – [0053]). 
As per claim 3, Guthridge et al. discloses selecting the combination of objects includes selecting the combination of the objects based on the property information that is configured to allow the character to perform a predetermined action for satisfying the predetermined in-game condition (the character is given task to complete to progress in the quest game, the character can go into their inventory of items and assets to complete the task, see Fig. 2 and 3, [0044]-[0045] and [0050] – [0055]).
As per claim 4, Guthridge et al. discloses each of the plurality of objects satisfying a condition to be selected as a candidate regarding the character (as the character completes the task, they unlock more assets and items to used in the game, see [0041] and [0052] – [0055]). 
As per claim 5, Guthridge et al. discloses determining whether the predetermined in-game condition is satisfied by using the selected combination of the objects regardless of a predetermined determination value (see [0053]). 
As per claim 6, Guthridge et al. discloses selecting the combination of objects includes selecting the combination of the objects from a plurality of objects other than a predetermined object based on information indicating an action of a character associated with the predetermined object (the character can go into their inventory of items and assets and use any of the items or assets to complete the task, see Fig. 2 and 3, [0044]-[0045]). 
As per claim 7, Guthridge et al. discloses the plurality of objects other than the predetermined object include an object that has a predetermined relationship with the predetermined object (each asset can be used for one or more purposes see [0041] and [0045).
As per claim 8, Guthridge et al. discloses selecting the combination of objects includes preferentially selecting a combination of objects to be used for satisfying an other in-game condition when the other in-game condition is set before the predetermined in-game condition is satisfied, the other in-game condition having a higher priority than a priority of the predetermined in-game condition to be satisfied (some task would have a predetermined condition to be satisfied (harvest 10 watermelons, clear 30 wildflowers, etc) that requires action with an object, and there are some task that does not require much effort or objects to complete the task (visit a neighbor), Fig. 3 – 5 and [0052] – [0054]). 
As per claim 9, Guthridge et al. discloses selecting the combination of objects includes selecting the combination of the objects to be used for satisfying the in-game condition using goal orientation planning (the player is given a quest template (goal orientation planning) to complete, see Fig.4).
As per claim 10, the instant claim is a video game processing system in which corresponds to the non-transitory computer-readable medium of claim 1. Therefore, it is rejected for the reasons set forth above.
As per claim 11, the instant claim is a non-transitory computer-readable in which corresponds to the non-transitory computer-readable medium of claim 1. Therefore, it is rejected for the reasons set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of Reference Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715